Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 1 of 8 Page|D 20194
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
TROY LILLIE, ET AL. CIVIL ACTION

VERSUS DOCKET NO. 3:13 CV 3127

>e>ex~>e>e>x~

JUDGE DAVID C. GODBEY
STANFORD TRUST COMPANY,

ET AL. "‘ MAGISTRATE D. GORDON BRYANT JR.

~k:':i¢iv§:>k€:>l:>&>':£c~k:':~k='c~k>'¢>Y~kk~k~k>'c*€n':i<**:'¢~k:kic*>'¢>'n’cic>'c>':>'c~k='r~k:':*i:>k§c~k>'cink~k='¢z’c~ki:>’:>¥:'c*i€*='¢:'c>bic*kic*i::’<i¢*k§c

PLAINTIFFS’ REPLY MEMORANDUM TO SEI’S RESPONSE
TO PLAINTIFFS’ 56(D) MOTION (ECF 269)

Plaintiffs, TROY LILLIE, ETAL. (“Plaintiffs”, or “IRA Plaintiffs”), present this Reply
Memorandum in response to SEI’s Opposition to Motion to Obtain a Continuance Under Rule
56(D) (ECF 269). SEI’s Memorandum in Opposition ignores the bedrock principles of discovery
and that Rule 5 6(d) prevents a nonmoving party from being railroaded into summary judgment by
a premature motion for summary judgment Celotex Corp. v. Calrett, 477 U.S. 3l7, 326 (1986).1

Plaintiffs propounded interrogatories on SEI on June 6, 20l8 to determine Who had
knowledge of specific issues. (ECF 262, p. 47-134). The responses of SEI Were inadequate
Because of the inadequate responses, Plaintiffs requested a status conference With the Court, Which
Was held on July 27, 2018. The Court, at the status conference dated July 27, 2018, suggested that
a 30(b)(6) deposition be taken to address the concerns on the adequacy of the interrogatory
responses Further, the Court stated it Would determine Whether the Magistrate in the Northern
District of TeXas Would participate in setting the discovery orders or Whether the case Would be

transferred to the United States District Court for the Middle District of Louisiana. The Plaintiffs

 

1See Celotex Corp. v. Catrett, 477 U.S. 3 l7, 327, 106 S.Ct. 2548, 2555, 91 L.Ed.2d 265 (1986):

Rule 56 must be construed With due regard not only for the rights of persons asserting claims and
defenses that are adequately based in fact to have those claims and defenses tried to a jury, but also
for the rights of persons opposing such claims and defenses to demonstrate in the manner provided
by the Rule, prior to trial, that the claims and defenses have no factual basis.

Page l

Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 2 of 8 Page|D 20195

followed the suggestions of the Court and noticed the deposition on September 21, 2018. Items 1
to 12 of the EXhibit l-Notice of Deposition listed certain questions about the “Lillie Discovery
Documents” as subjects for the deposition. (See ECF 262, p. 34-35). The “Lillie Discovery
Documents” are specifically defined to be documents relating to the subject matter of the
Interrogatories, which were the subject of the status conference on July 27, 2018 with the Court.2
After having siX weeks to prepare for the deposition suggested by the Court, SEI tendered a
representative that made no inquiry on the issues presented in the notice relating to the “Lillie
Discovery Documents” described in the lnterrogatories. (See original motion; ECF 261, p. 19). lt
is very difficult if not impossible for SEI to argue that asking questions about who may have
knowledge of the Lillie Discovery Documents described in the Interrogatories was not the noticed
subject of the deposition when it is clearly defined in the notice and was the subject of the July 27,
2018 status conference

1. SEI first argues that the Rule 56(d) Motion is defective because Plaintiffs do not
identify specific facts that are subject to additional discovery. The whole fact of the matter is no
discovery has occurred in the litigation because of the stonewalling of SEI. First, SEI and Plaintiff`s
have not been able to reach an agreement on the list of custodians for electronic search for
documents, because SEI refuses to inquire within its organization as to who has knowledge of key
issues and who would be in possession of documents The 30(b)(6) witness of SEI tendered for
this precise purpose admitted there had been no inquiry on these key issues. No discovery order

has been entered based upon the uncertainty of whether the Magistrate Judge in the United States

 

2 EX. 1 defines “Interrogatories” to be the seven sets of interrogatories propounded on SEI Investments Company by
Merrill Laplante, Rodney Starkey, Leah Farr, Daniel Landry, Fred Demarest, William Dawson, Ralph D’Amore on
June 7, 2018.” (See ECF 262, p. 34). It should be noted the “EX.” references herein are to those items filed at ECF
262 on October 15, 2018 in the “Appendix in Support of the IRA Plaintiffs’ Memorandum in Opposition to the Motion
for Summary Judgment of SEI (ECF 249), or ln The Alternative, Motion to Obtain A Continuance Under Rule 56(D)
Until Discovery ls Commenced and Substantially Completed”.

Page 2

Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 3 of 8 Page|D 20196

District Court for the Middle District of Louisiana or Northern District of Texas would implement
the order.

2. SEI accumulated documents in 2009 relating to the Stanford relationship at the time
the SEC filed the receivership action. (“2009 Documents”). Despite numerous requests, SEl has
refused to (i) provide the 2009 Documents in the class certification; (ii) provide a person to testify
about the scope and contents of the 2009 Documents and which individuals were the sources of
the documents; (iii) describe the 2009 Documents in Rule 26 disclosures, and (iv) provide a
corporate representative that can testify as to how the 2009 Documents were gathered (See pages
20-21 of ECF 261). lt is difficult if not impossible for SEI to represent to the Court that adequate
discovery has occurred when no steps have been made to provide access or describe the 2009
Documents and its 30(b)(6) witness did not know who had been contacted to contribute documents
for what time periods or what questions had been asked to gather the documents

3. SEI makes the meritless argument that the discovery in the state class certification
proceeding is sufficient for the Court to rule on its control person liability issue. Notwithstanding
this unsupported assertion, SEI does not contest the completeness or accuracy of the procedural
history of the state court judge not requiring them to produce documents that related to the
SEl/Stanford relationship in the class certification hearing argued by Plaintiffs. (See ECF 261 at
pages 25-26). lt is clear that SEI objected to this discovery in the state court proceeding, and the
court barred Plaintiffs from access to these documents relating to the Stanford/SEI relationship

4. SEl makes the meritless argument that the questions posed on the Subjects of the
interrogatories was beyond the scope of the notice of the 30(b)(6) deposition First, the reason for
the luly 27, 2018 status conference was Plaintiffs’ desire to obtain adequate response to their

lnterrogatories. That is the reason the Court suggested the 30(b)(6) deposition at the luly 27 status

Page 3

Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 4 of 8 Page|D 20197

conference so Plaintiffs could determine who had been contacted to respond to the interrogatories
and the basis for the responses Further, the subjects to be covered in the deposition were clearly
described in the notice of deposition ltems 1 to 12 of the Exhibit 1-Notice of Deposition asks
certain questions about the “Lillie Discovery Documents”. (ECF 262, p. 34-35). The “Lillie
Discovery Documents” are specifically defined to be documents relating to the subject matter of
the lnterrogatories, which were the subject of the status conference on July 27, 2018 with the Court.
The questions were based upon the subjects in the interrogatories The questions all related to who
has SEI made inquiry of to determine the corporate knowledge of the key issues set forth in the
interrogatories Based upon Mr. Allen’s testimony, it turns out that SEl, and its corporate
representative, had performed no inquiries on most subjects

Each of ltems 1 to 12 on EXhibit l to the Notice of Deposition references subjects
concerning the “Lillie Discovery Documents”. Exhibit 1 to Notice, Definition ll reads, “The term
‘Lillie Discovery Documents’ means the SEI documents relating to the subject matter described
in the lnterrogatories.; Definition 12 reads, “lnterrogatories” refers to the seven sets of
interrogatories propounded on SEI Investments Company by Merrill Laplante, Rodney Starkey,
Leah Farr, Daniel Landry, Fred Demarest, William Dawson, Ralph D’Amore on June 7, 2018.”
(ECF 262, p. 34). ln the course of the questioning of Mr. Allen, he stated that he understood this
as being the scope of the deposition3

Q. Have you reviewed the subjects of the questions in the seven sets of
interrogatories in preparation for your testimony today‘?

A. Yes, l have.

Q: Which of the subjects set forth in the seven sets of interrogatories have you not
made an inquiry for to determine the location and custodian of the documents, if
any?

¢Mr. McCarthy: Objection to the Form.

The Witness: l did not use the interrogatories in preparation for the determination

 

3 See EX. 3, 30(B)(6) deposition of SEI through 'l`od R. Allen (ECF 262, p. 45; sealed at ECF 267); ECF 267, pg. 61-
62, ln. 24-12; pg. 108, ln, 15-21.

Page 4

Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 5 of 8 Page|D 20198

of documents that were preserved as part of this preparation (pg. 60-61, ln. 24-12)
>i< =i< >l<

Q. Before making any of your inquiries in preparation for your testimony today,

did you review the interrogatories as EXhibits 2-8 in this deposition to determine

the scope and subject matter that the Lillie Plaintiffs were inquiring about‘?

A. l did read the interrogatories (pg. 107, ln. 15-21)
Despite this knowledge, Mr. Allen was unprepared to address the questions

SEl suggests that Plaintiffs have had all of this time to conduct substantive discovery
Several procedural impediments occurred over the course of this litigation preventing substantive/
merit based discovery from occurring

A. Limitation on Merits Discovery in State Class Certiflcation Hearing. The State
Court Proceeding was limited to class certification and did not constitute substantive, merit based
discovery. (2009~2015). ln Judge Caldwell’s Oral Reasons for Judgment, at pg. 3, the state district
court noted, “ln 2010, when discovery on the class certification issue was first undertaken, SEI
successfully blocked discovery on issues going to any alleged duty on its part based upon
jurisprudence that held that class certification was clearly a procedural issue and no determination
of the validity or even the existence of a cause of action was to play any part in that determination
Likewise, the merits of the claim were not to be considered.” See EX._ll (ECF 262, p. 187-188).

B. Rule 26 Document Disclosure. The Plaintiffs learned that SEl had segregated Stanford
documents immediately after the receivership lawsuit was filed by the Securities and EXchange
Commission on February 17, 2009. (“2009 Documents”).4 SEl Would never provide Plaintiffs

access to these documents or disclose the contents and indexes of the 2009 Documents in spite of

the requirements of Rule 26(A).5 SEI still has not as of today.

 

4 PG lD 480 in EX. 4 (ECF 262, p. 46; Sealed at ECF 267-1, p. 5 (p. 222)).

5 See fn. l.

Page 5

Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 6 of 8 Page|D 20199

C. Scope of State Class Action Discoverv. SEI has mischaracterized the status of
discovery to this Court by stating, “Plaintiffs and SEI have taken 21 depositions and over 100,000
pages of documents have been produced.” Plaintiffs have taken two depositions of l\/lr. Larry
Britton (M, September 2010, ECF 262, p. 267~278) and Mr. Al Delpizzo (E_)g._l§_, September
2010, ECF 262, p. 280; sealed at ECF 267~3), and both were narrowly tailored to issues of class
certification Secondly, SEl objected at the time of the class certification to documents that are
evidence of the relationship between SEI and Stanford. The court determined that the documents
were not relevant to the class certification proceedings and did not require SEl to produce the
documents (See §§._1_6, Ruling of Judge Caldwell at February 1, 2011 Hearing, page 9; ECF 262,
p. 260).

D. SEI Has Admitted That Full Merits Discovery Should Be Completed. The case was
stayed while the case was pending before the United States Supreme Court in Chadbourne & Parke
LLP v. Troice, 134 S.Ct. 1058 (2014). SEI argued for a continuing stay of the proceeding While
the case was being considered by the Fifth Circuit and the United States Supreme Court. To obtain
this stay, SEl argued that full merits discovery was required and could not be completed until the
United States Supreme Court ruled in the Chadbourne case.6 After the stay was granted and the

case transferred to the MDL proceeding, and a four year delay occurred, SEI has reversed course

 

6 ln responding to the Court’s request, on August 29, 2014, SEl acknowledged that full merits discovery had not been
initiated, and that SEl favored a stay by stating:

. . .as a practical matter full merits discoverv cannot be conducted because of the need for discovery
from various Stanford entities (Stanford lnternational Bank, Stanford Group Company, and Stanford
T rust Company) and the Receiver, as to Which discovery apparently is stayed by Paragraph 9(a) of
the Order.

(ECF 130, pg. 1) (Emphasis added).

Page 6

Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 7 of 8 Page|D 202OO

and stated that full merits discovery is not required. lt is an argument of convenience and just a
matter as to what suits their “taste” on any day.
CONCLUSION

The stalemate on document production remained until the recent status conference With the
Court on July 27, 2018. At the conference, the Court suggested7 that the Plaintiffs take the 30(b)(6)
deposition of the document custodian of SEI to determine what documents existed in the Lillie
Discovery Documents described in the lnterrogatories and who had knowledge of the documents
The stalemate continues after the lack of responses of the 30(b)(6) witness at this deposition held
on September 21, 2018. Obviously, the discovery game being played by SEI is to limit the scope
of inquiry based upon its defense of the case and provide information based upon what the SEl,
acting as the court, deems relevant and not provide the information requested by the Plaintiffs.

No discovery order has ever been entered in this case. Plaintiffs believe the intervention of
the Magistrate is required to advance the case given the continuous stonewalling of SEl. Further,
Plaintiffs agree with the Court that the jurisdiction which ultimately decides the case should be the
Court making these key rulings

Plaintiffs pray that this Court deny SEl’s Motion for Sumrnary Judgment, or in the
alternative, grant a continuance on the further briefing of the issue until a discovery order has been
put in place, the Magistrate designated to assist in discovery, and Plaintiffs have been afforded
reasonable time to conduct discovery.

Respectfully submitted by:
PREIS GORDON, APLC

S/Phillip W. Preis
Phillip W. Preis (La. Bar Roll No. 10706)

 

7See Ex. 1, ECF 262, p. 16, luly 27, 2018 Transcript, pg. 12, ln. 6-8. Court: “And maybe you need to do a 30(b)(6)
deposition of the person most knowledgeable of the universe of documents and just start somewhere.”

Page 7

Case 3:13-cV-03127-N-BQ Document 272 Filed 11/08/18 Page 8 of 8 Page|D 20201

Post Office Box 2786 (70821-2786)

450 Laurel Street, Suite 2050 (70801~1817)
Baton Rouge, Louisiana

Phone: (225) 387-0707

Fax: (225) 344-0510

Email: phil@preislaw.com

Counsel for Lillie Class

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 8th day of November, 2018, l served copies of the
foregoing pleading upon all counsel via electronic mail, the Court’s electronic filing system or by

placing same in the United States mail, postage prepaid and properly addressed

s/Phillip W. Preis
Phillip W. Preis

Page 8

